DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/7/2022 is acknowledged.  The traversal is on the ground(s) that Mittra et al. discloses matrices comprising antibodies which bind to histones or DNA whereas the instant claims are drawn to matrices comprising histones (not antibodies).  This argument is found persuasive, however the prior art cited below (Branham et al. US Patent 6,080,404) anticipates the claimed invention and therefore breaks unity of invention and the requirement is still deemed proper and is therefore made FINAL.
Claims 40-43 and 67-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/7/2022.
Claims 1-4, 26, 28, 29 and 66 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 26, 28, 29 and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branham et al. (US Patent 6,080,404).
The claims are drawn to a device or system use for extracorporeal treatment of blood by comprising one or more affinity matrices comprising a histone.
Branham et al. teach methods for the removal of unwanted molecules from whole blood. These unwanted molecules may be, for example, antigens or antibodies associated with pathological conditions and can be removed in a highly specific manner. Branham et al. teach an extracorporeal circuit with histones immobilized onto the surface of hollow-fiber dialyzers provide an efficient method for the ex vivo extraction of anti-histone antibodies. Advantageously, the system of the subject invention can be used to remove constituents from either whole blood or plasma thereby simplifying and expediting the process. Branham et al. teach the instantly claimed device comprising a histone affinity matrix, which the instant specification defines as a solid support into which a ligand is immobilized or a solid support formed by the ligand itself, and therefore would inherently capture nucleosome-bound and unbound cell free DNA (cfDNA) and/or exosome-bound cfDNA. Branham et al. therefore teaches the limitations of claims 1-4, 26, 28 , 20 and 66.

Conclusion
Claims 1-4, 26, 28 , 20 and 66 a rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643